DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Joseph Miller (Reg. No. 61,748) on 19 May 2021 and 20 May 2021.  Claims 1, 3, 9, 15 and 16 have been amended.  Claims 11 and 18 have been cancelled.  Claims 2, 10 and 17 were previously cancelled.  Claims 1, 3-9 and 12-16 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Joseph Miller (Reg. No. 61,748) on 19 May 2021 and 20 May 2021.

The application has been amended as follows: 




Claims
1.  (Currently Amended) Electronics comprising:
a signal processor comprising a direct current canceller (DCC) adaptive filter for separating a direct current (DC) component and an alternating current (AC) component in a flow signal to attenuate noise in a feedback path of a flow controller, the DCC adaptive filter configured to:
receive the flow signal from a flow sensor, the flow signal indicative of a flow rate of a pulsating flow;
receive a constant reference signal; and 
generate a flow rate signal by iteratively:
generating a feedback error from a first summation, wherein the first summation receives the flow signal from the flow sensor and a signal from a digital filter;
determining coefficients using the feedback error; 
generating an estimate of the DC component of the flow signal using the coefficients; and
generating the flow rate signal using the constant reference signal and the estimated DC component of the flow signal; 
a controller communicatively coupled to the signal processor, the controller being configured to generate a flow rate control signal using the flow rate signal; and
a signal generator communicatively coupled to the controller, the signal generator being configured to:
receive the flow rate control signal;

provide the valve signal to a valve to control the flow rate of the pulsating flow.

3.  (Currently Amended)  The electronics of claim 1, wherein the DCC adaptive filter is further configured to generate the flow rate signal from the flow signal by attenuating an AC component in the flow signal.

9. (Currently Amended) A method employing a direct current canceller (DCC) adaptive filter for attenuating noise in a feedback path of a flow controller, the method comprising:
receiving, at the DCC adaptive filter, a flow signal indicative of a flow rate of a pulsating flow from a flow sensor, the flow sensor being configured to measure a flow rate of a pulsating fluid flow;
generating a constant reference signal that is received by the DCC adaptive filter; generating, by the DCC adaptive filter, a flow rate signal by iteratively:
generating a feedback error from a first summation, wherein the first summation receives the flow signal from the flow sensor and a signal from a digital filter;
determining coefficients using the feedback error;
generating an estimate of a direct current (DC) component of the flow signal using the coefficients; and

generating a flow rate control signal using the flow rate signal;
generating a valve signal configured to control the flow rate of the pulsating flow based on the flow rate control signal; and
providing the valve signal to a valve to control the flow rate of the pulsating flow.

15.  (Currently Amended)  The method of claim 9, wherein generating the flow rate signal from the constant reference signal further comprises attenuating an AC component in the flow signal from the flow sensor.

16.  (Currently Amended)  A system with a direct current canceller (DCC) adaptive filter for attenuating noise in a feedback path of a flow controller, the system comprising: 
a fluid control system comprising:
a valve; 
a flow sensor fluidly coupled to the valve, the flow sensor configured to measure a flow rate of a pulsating fluid flow; and
electronics communicatively coupled to the valve and the flow sensor, the electronics comprising a direct current canceller (DCC) adaptive filter for separating a direct current (DC) component and an alternating current (AC) component in a flow signal to attenuate noise in a feedback path of a flow controller, 


generate a constant reference signal; 
generate a flow rate signal by iteratively:
generating a feedback error from a first summation, wherein the first summation receives the flow signal from the flow sensor and a signal from a digital filter;
determining coefficients using the feedback error; 
generating an estimate of the DC component of the flow signal using the coefficients; and
generating the flow rate signal using the constant reference signal and the estimated DC component of the flow signal;
generate a flow rate control signal using the flow rate signal; 
generate a valve signal configured to control the flow rate of the pulsating flow based on the flow rate control signal; and
provide the valve signal to the valve to control the flow rate of the pulsating flow.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g.  U.S. Patent Publication No. 2018/0166060 A1 discloses controlling a valve using a generated valve signal based on a flow rate control signal and cancelling signal; U.S. Patent Publication No. 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of a system/electronics/method comprising of a direct current canceller (DCC) adaptive filter that generates a flow rate signal by using a constant reference signal and estimated DC (direct current) component of a flow signal, wherein the estimated DC component is generated from coefficients that are determined using a feedback error produced from a first summation of the flow signal from a flow sensor and signal from a digital filter.  The flow rate signal is further used to generate a flow rate control signal that is used to produce a valve control signal that is provided to a valve to control the flow rate of a pulsating flow. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent No. 6,789,558 discloses an electrical command signal to a direct drive valve is compensated by a digital signal processor to cause an output hydraulic fluid flow from a valve to conform to a desired predetermined flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117